              Case 8:19-bk-05842-MGW        Doc 52     Filed 07/24/19       Page 1 of 14




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

In re:

Fresh Alternatives, LLC,                                       Chapter 11

      Debtor.                                                  Case No.: 19-bk-05842-MGW
________________________________/

     DEBTOR-IN-POSSESSION’S EXPEDITED MOTION FOR ENTRY OF ORDER
       AUTHORIZING REJECTION OF COMMERCIAL LEASE WITH LUCAS
           CLERMONT LIMITED PARTNERSHIP AND EXECUTORY
                  CONTRACT WITH PITNEY BOWES INC.

              ** Expedited Hearing Requested Pursuant to Local Rule 2081-1(f) **

                                    Basis for Expedited Relief

         The Debtor’s ability to preserve its business and ultimately reorganize will be
           adversely affected if it is unable to reject its commercial lease and postage
          machine lease agreement, and avoid incurring additional and unnecessary
         administrative expenses. Therefore, the Debtor respectfully requests that this
          motion be set for hearing on an expedited basis on or before August 1, 2019.

         Debtor-in-Possession, Fresh Alternatives, LLC (the “Debtor”), by and through its

undersigned counsel, hereby files this Expedited Motion for Entry of Order Authorizing

Rejection of Commercial Lease with Lucas Clermont Limited Partnership and Executory

Contract with Pitney Bowes Inc. (the “Motion”), and in support thereof, respectfully states as

follows:

                                        JURISDICTION

         1.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157(a) and

(b), 1334(a) and (b). This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2)(A).

Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409(a). The statutory

predicate for the relief requested are 11 U.S.C. §§ 105 and 365.




                                        {2304/000/00474188}1
            Case 8:19-bk-05842-MGW          Doc 52     Filed 07/24/19      Page 2 of 14




                                        BACKGROUND

       2.      On June 20, 2019, the Debtor filed a voluntary petition for relief under Chapter 11

of the Bankruptcy Code (the “Petition Date”). Pursuant to Bankruptcy Code §§ 1107(a) and

1108, the Debtor is operating its business and managing its affairs as a debtor-in possession. As

of the date hereof, no trustee, examiner, or statutory committee has been appointed in this

Chapter 11 case.

       3.      The Debtor is in the business of providing food services, including casual

restaurants, online ordering and catering delivery. As of the Petition Date, the Debtor had six

restaurant locations in Florida. Prior to the Petition Date, the Debtor abandoned several locations

that were not profitable, and has been in litigation with two landlords.

                   Lease Agreement with Lucas Clermont Limited Partnership

       4.      The Debtor is a party to an unexpired lease agreement, as amended and extended,

for approximately 4,800 square feet of commercial space located at 1754 FL-50, Clermont, FL

34711 (the “Clermont Premises”) in a shopping center commonly referred to as the Clermont

Town Center (the “Clermont Lease”). The landlord is Lucas Clermont Limited Partnership (the

“Landlord”). The Clermont Lease expires on April 30, 2022. The Debtor operates a restaurant

in the Clermont Premises.

       5.      The Debtor and Landlord entered into the original lease on or about October 26,

1999, an amendment to lease agreement on January 25, 2000, a second amendment to lease

agreement on November 15, 2004, a lease modification agreement no. 3 dated on or about April

29, 2010, a lease modification agreement no. 4 on December 1, 2010, and a lease modification

agreement no. 5 on November 16, 2016 (the “Fifth Lease Amendment”). A copy of the Fifth

Lease Amendment is attached hereto as EXHIBIT A.




                                       {2304/000/00474188}2
            Case 8:19-bk-05842-MGW          Doc 52    Filed 07/24/19     Page 3 of 14




       6.      The Fifth Lease Amendment provides inter alia that: i) the Debtor exercised an

option to extend the lease term by five years, through April 30, 2022, and ii) the rent for the

period of May 1, 2017 through April 30, 2022 is $5,600.00 per month.

       7.      The Debtor seeks to reject the Clermont Lease, effective as of July 31, 2019 (the

“Rejection Date”) because the restaurant it has operated in the Clermont Premises is not

profitable and does not generate net revenue for the Debtor. The Debtor intends to cease

operations in the Clermont Premises by July 27, 2019, and surrender the Clermont Premises and

return the keys to the Landlord by July 31, 2019. For these reasons, the Debtor has determined

that, based on its sound business judgment, it would be in the best interests of the Debtor and its

estate to reject the Clermont Lease as of the Rejection Date.

                            Lease Agreement with Pitney Bowes Inc.

       8.      The Debtor is party to a postage machine lease agreement with Pitney Bowes Inc.

(the “Pitney Bowes Lease”). A copy of the Pitney Bowes Lease is attached hereto as EXHIBIT B.

The Debtor signed the Pitney Bowes Lease on April 16, 2018, and such lease provides for

monthly payments of $35.000 for a period of 24 months. The Debtor no longer needs the

postage machine because it has downsized and streamlined its operations, and purchases stamps

directly from the post office. In addition, the postage machine is not useful for the Debtor

because it lacks Wi-Fi connection capabilities. Rather than continue to incur and pay for

administrative expenses under the Pitney Bowes Lease for a postage machine that is not utilized

by the Debtor, the Debtor seeks to reject the Pitney Bowes Lease. For these reasons, the Debtor

has determined that, based on its sound business judgment, it would be in the best interests of the

Debtor and its estate to reject the Pitney Bowes Lease as of the Rejection Date.




                                       {2304/000/00474188}3
             Case 8:19-bk-05842-MGW          Doc 52     Filed 07/24/19     Page 4 of 14




                              BASIS FOR RELIEF REQUESTED

       9.       Although the Bankruptcy Code does not provide a standard for approval of a

debtor’s assumption or rejection of executory contracts and unexpired leases, courts have

uniformly deferred to the business judgment of the debtor. See, e.g., In re Gardinier, Inc., 831

F.2d 974, 975 (11th Cir. 1987); see also NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984);

Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095,

1098 (2d Cir. 1993); Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir.

1985); In re Taylor, 913 F.2d 102 (3d Cir. 1990); Sharon Steel Corp. v. National Fuel Gas

Distribution Corp., 872 F.2d 36 (2d Cir. 1989). The business judgment test is not a strict

standard and merely requires a showing that either assumption or rejection of the contract at

issue will benefit the debtor’s estate. See In re Bildisco, 682 F.2d 72, 79 (3d Cir. 1982), aff’d sub

nom, Bildisco & Bildisco, 465 U.S. 513. As long as a debtor’s decision to reject is a reasonable

exercise of its business judgment, authorization to reject is appropriate. Bildisco & Bildisco, 465

U.S. at 523-24.

       10.      With respect to the Clermont Lease, the Debtor seeks to reject such lease and

surrender the Clermont Premises and return the keys to the Landlord by July 31, 2019. The

restaurant the Debtor has operated in the Clermont Premises is not profitable. As such, the

Debtor believes that the decision to reject the Clermont Lease is a sound exercise of its business

judgment and is in the best interest of the Debtor’s estate.

       11.      The Debtor also requests that any property left on the Clermont Premises be

deemed abandoned because such property is of inconsequential value to the estate, or the cost of

the Debtor of retrieving, marketing and reselling the property will exceed the recoveries that the

Debtor might be able to obtain in exchange for such property. Section 554(a) of the Bankruptcy

Code provides that, “[a]fter notice and a hearing, the [debtor] may abandon any property of the

                                        {2304/000/00474188}4
             Case 8:19-bk-05842-MGW         Doc 52    Filed 07/24/19     Page 5 of 14




estate that is burdensome to the estate or that is of inconsequential value and benefit to the

estate.” 11 U.S.C. § 554(a); see also Hanover Ins. Co. v. Tyco Indus., Inc., 500 F.2d 654, 657 (3d

Cir. 1974) (“[A trustee] may abandon his claim to any asset, including a cause of action, he

deems less valuable than the cost of asserting that claim.”). The right to abandon property is

virtually unfettered, unless: (a) abandonment of the property will contravene laws designed to

protect public health and safety; or (b) the property poses an imminent threat to the public’s

welfare. See In re Midlantic Nat’l Bank, 474 U.S. 494, 501 (1986). None of these limitations

apply to this case.

       12.      With respect to the Pitney Bowes Lease, the Debtor seeks to reject such lease

because the Debtor has downsized and streamlined operations, no longer utilizes the postage

machine, and seeks to avoid incurring any additional administrative expenses relating to leasing

the postage machine.

       13.      The Debtor further requests that the Court schedule the deadline for filing any

proof of claim for damages arising from the rejection of the Clermont Lease and Pitney Bowes

Lease as on or before thirty (30) days after the entry of an Order granting the Motion.

       WHEREFORE, the Debtor respectfully requests that this Court enter an Order: i)

granting the Motion; ii) approving the Debtor’s rejection of the Clermont Lease and the Pitney

Bowes Lease effective as of the Rejection Date pursuant to 11 U.S.C. § 365(a) and (d); iii)

providing that any proof of claim for damages arising from the rejection of the Clermont Lease

and Pitney Bowes Lease be filed with the Court on or before thirty (30) after the entry of an

Order granting the Motion; and iv) granting the Debtor any such further relief as the Court may

deem just and proper.




                                       {2304/000/00474188}5
           Case 8:19-bk-05842-MGW          Doc 52     Filed 07/24/19    Page 6 of 14




                                             Respectfully submitted,

                                             SHRAIBERG, LANDAU, & PAGE, P.A.
                                             Attorney for the Debtor
                                             2385 NW Executive Center Drive, #300
                                             Boca Raton, Florida 33431
                                             Telephone: 561-443-0800
                                             Facsimile: 561-998-0047
                                             bshraiberg@slp.law
                                             blee@slp.law

                                             By: /s/ Bradley S. Shraiberg___________
                                                   Bradley S. Shraiberg
                                                   Florida Bar. No. 121622
                                                   Bernice C. Lee
                                                   Florida Bar No. 0073535

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via

CM/ECF Electronic Noticing to those parties registered to receive electronic noticing in this case

on this the 24th day of July, 2019.


                                             By: /s/ Bradley S. Shraiberg
                                                    Bradley S. Shraiberg




                                      {2304/000/00474188}6
Case 8:19-bk-05842-MGW   Doc 52    Filed 07/24/19   Page 7 of 14




                    EXHIBIT A




                    {2304/000/00474188}7
Case 8:19-bk-05842-MGW   Doc 52   Filed 07/24/19   Page 8 of 14
Case 8:19-bk-05842-MGW   Doc 52   Filed 07/24/19   Page 9 of 14
Case 8:19-bk-05842-MGW   Doc 52   Filed 07/24/19   Page 10 of 14
Case 8:19-bk-05842-MGW   Doc 52   Filed 07/24/19   Page 11 of 14
Case 8:19-bk-05842-MGW   Doc 52    Filed 07/24/19   Page 12 of 14




                     EXHIBIT B




                     {2304/000/00474188}8
Case 8:19-bk-05842-MGW   Doc 52   Filed 07/24/19   Page 13 of 14
Case 8:19-bk-05842-MGW   Doc 52   Filed 07/24/19   Page 14 of 14
